Citation Nr: 1220880	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  02-08 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertensive heart disease, to include as due to herbicide exposure.

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from July 1967 to July 1969, to include a tour of duty in Vietnam.

These matters come before the Board of Veterans Appeals (Board) on appeal from May 2001, February 2011, and March 2011 rating decisions by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The May 2001 decision denied service connection for hypertension.  In a May 2004 decision, the Board denied service connection for hypertension; reconsideration of the decision was denied in June 2004.  However, the Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (CAVC or the Court), which in June 2005, on the basis of a Joint Motion, vacated the Board's decision and remanded the matter for further consideration.  The Board in December 2005 in turn remanded the matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.

The February 2011 decision denied service connection for a heart condition, while the March 2011 decision denied entitlement to TDIU.

The Veteran testified at January 2003 and June 2010 hearings before a Decision Review Officer (DRO) at the RO regarding hypertension; he initially requested a hearing before a Veterans Law Judge, but in March 2010 correspondence converted this request to one for a DRO hearing.  He has not requested a hearing of any type in connection with the heart and TDIU claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Remand is required for full compliance with VA's duty to assist the Veteran in substantiating his claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the June 2005 Order based on a Joint Motion, the Court directed VA to undertake additional development for service treatment records or alternative records to assist in substantiating the Veteran's claim of service connection for hypertension.  The Veteran had alleged that some service treatment records were missing.  This was the sole issue before the Court.  

In December 2005, the Board remanded the matter to the RO, via the AMC, for such development.  VA fulfilled the spirit and letter of the remand by asking the Veteran to identify any VA or private treatment records relevant to the diagnosis or treatment of hypertension, as well as provide any alternative records to substitute for the allegedly missing service treatment records.

Subsequently, VA received records from the Social Security Administration (SSA) containing records from a number of VA and private providers, including his long-time employer.  The Veteran also submitted claims of service connection for posttraumatic stress disorder and for entitlement to total disability based on individual unemployability (TDIU).  In connection with such claims, he provided additional information regarding his past employment with Xerox Corporation.

The Veteran has alleged that his hypertension was first diagnosed and treated in 1970, within one year of his separation from service, in connection with that employment.  He reports that his diagnosis in fact required a special extended probationary period.  Moreover, he alleges that he was let go from his employment due to psychiatric issues.  Medical and personnel records from Xerox would therefore be relevant to the issues on appeal.

No attempts to obtain such have been made.  While the Veteran has stated that his attorney told him many places maintain records for limited times, no information has been received from Xerox Corporation or Kaiser-Permanente (the health care provider associated with the employment, as per SSA records) indicating that such records are in fact unavailable.  Remand is required for appropriate action.

Additionally, the Xerox Corporation should be asked to complete a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, to support the claim for TDIU.  This form will indicate the reason for the end of his employment if completed.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for the Xerox Corporation and Kaiser-Permanente, as well as any specific suborganization or group which has employed or treated the Veteran at any time since July 1969.

Upon receipt of such, VA must take appropriate action to contact the identified entities and request complete available medical and personnel records from, 1970 to the present.  A completed VA form 21-4192 should also be requested from Xerox Corporation or the appropriate suborganization.

The Veteran should be informed that in the alternative he may obtain and submit the records himself.

All efforts to obtain records must be documented in the file, and if records are not available after appropriate development actions are pursued, the Veteran must be so informed

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


